DATED  August 15,  2006













BY AND BETWEEN




BROADVISION GLOBAL, LTD













AND







BROADCAST INTERNATIONAL INC.







TECHNOLOGY LICENCE AGREEMENT




















--------------------------------------------------------------------------------

THIS AGREEMENT is made this   15th   day of    August,     2006




BETWEEN




Broadvision Global Limited, a Company incorporated in the British Virgin
Islands,and having its registered office at PO Box 957, Offshore Incorporations
Centre, Road Town, Tortola, British Virgin Islands IPTV Platform ; (hereinafter
referred to as the "Licensor");




AND




Broadcast International Inc., a Company incorporated with limited liability
under the laws of Utah, USA and having its principal business office at 7050
Union Park Ave. #600 Salt Lake City, Utah 84047 ("BI") (hereinafter called
(“Licensee”).




WHEREAS




(1)

 The Licensor has received by exclusive license from Beijing Broadvision
Information Technologies, Ltd. the right to distribute software comprising IPTV
Platform Technologies (including Broadvision VOD, BroadVision Real Work and
Broadvision WEBTV etc.) (the “IPTV Platform Technology”) as defined below.




(2)

The Licensor is willing to grant to the Licensee an exclusive permanent license
to distribute the IPTV Platform Technology in the Territory in accordance with
the terms herewith, and the Licensee is willing to accept such license and
exercise such rights upon and subject to the terms and conditions contained
herein.



























































1










--------------------------------------------------------------------------------













NOW IT IS HEREBY AGREED as follows:










1.

DEFINITIONS




In this Agreement unless the subject or the context otherwise requires or admits
the singular number shall include the plural number and vice versa and the
expression “person” shall include a firm or corporation and the expressions set
forth shall have the meanings as defined in this Agreement .




"Confidential Information" means any written or otherwise tangible information
(which is either marked confidential or is, by its nature, intended to be
exclusively for the knowledge of the recipient alone) which is proprietary and
confidential to a Party.




“Effective Date” means the date the conditions set out in Clause 2.1 have been
fulfilled or waived as the Parties may agree in writing







 “IPTV Platform Technology” means a software based system for implementing IPTV
via the Internet ;




"Parties"   means The Licensor and the Licensee and "Party" mean anyone of them.




“Territory” means worldwide, excepting the P.R. China.

 

"US$"  means United States Dollars, the lawful currency of the United States of
America.







2.

EFFECTIVE DATE AND TERM




2.1       The grant of License hereunder is conditional upon




(a)

Approval by Licensor’s Board of Directors;




(b)

Approval by Licensee’s Board of Directors.




(c)   Execution of the Share Exchange Agreement between Licensee and Sun Media
Investment Holdings Ltd. ;




       

(d)   Execution of the Stock Purchase Agreement between Licensor and Licensee;





2










--------------------------------------------------------------------------------










Inspection of and satisfactory completion of due diligence and marketing surveys
and investigations regarding the IPTV PlatformIPTV Platform Technology.




The Parties shall procure fulfilment of the conditions specified in the above.
 Unless specifically waived by the Parties, if any of the above conditions shall
not be fulfilled on or before September 1st, 2006 or not waived in writing by a
duly authorized representative of each Party by September 1st, 2006, this
Agreement shall ipso facto cease and determine and none of the Parties shall
have any claim against the other for costs, damages, compensation or otherwise,
save for any claim arising from an antecedent breach of this Agreement. The
Parties’ obligation of confidentiality shall survive the termination of this
Agreement.




2.2    This Agreement shall take effect as from the Effective Date and shall
continue for an infinite period unless it is terminated by the Parties in
accordance with the terms and conditions herein.







3.

GRANT OF LICENSE AND OBLIGATIONS OF THE LICENSOR




3.1

Licensor hereby grants to Licensee an exclusive license to: 1) utilize the IPTV
PlatformIPTV Platform Technology for use by the Licensee in its business for its
customers or other purposes; 2) distribute or sub-license the IPTV Platform IPTV
Platform Technology in the Territory with the same terms and conditions herein.




3.2    The Licensor shall promptly after the Effective Date, and thereafter as
and when further required by the Licensee, disclose or deliver full details of
IPTV PlatformIPTV Platform Technology including but not limit, the source code.




3.3

In addition to the grant of the license hereunder, the Licensor shall provide
the Licensee with any necessary consent or authorization from any relevant third
party and other necessary support upon the Licensee’s request to enable the
Licensee to lawfully explore the rights licensed hereunder in the Territory.




4.

WARRANTIES




The Licensor warrants that:




(a)

it is a licensee of the IPTV PlatformIPTV Platform Technology and that it has
all necessary rights and powers to grant the rights and licenses hereunder to
the Licensee;




(b)

the Licensee's use of the IPTV PlatformIPTV Platform Technology in accordance
with the terms of this Agreement does not and will not





3










--------------------------------------------------------------------------------

infringe the intellectual property rights of any other person or constitute a
breach of any contract of agreement of Licensor.







5.

LICENSEE'S OBLIGATIONS




The Licensee shall use the IPTV PlatformIPTV PLatform Technology in accordance
with the specifications set forth herein and information supplied from time to
time by the Licensor.







6.

CONFIDENTIALITY




6.1

Except as provided for herein, the Parties shall not use or divulge or allow to
be divulged to any third party (other than its shareholders, officers, employees
and advisors for purposes of performance or enforcement of this Agreement) any
Confidential Information of the other Party disclosed to it.




6.2

The obligations in this Clause 6 shall not extend to information which is or
comes into public domain or is required to be disclosed under any applicable
laws or regulations.




7.

FURTHER IMPROVEMENTS




All additions, improvements modifications or developments of the IPTV Platform
Technology made or discovered by the Licensor during the term of this Agreement
shall forthwith be communicated to the Licensee and the Licensor shall fully
disclose the nature and manner of employing the same and such additions,
improvements, modifications and developments shall be considered part of the
IPTV Platform Technology licensed hereunder.







8.

CONSIDERATION




8.1  

 In consideration of the rights and licences granted hereunder to the Licensee
and the other advantages and benefits conferred on the Licensee under this
Agreement, the Licensee shall issue to Yan Lan Studio, Ltd and Beijing
Broadvision Information Technologies, Ltd the sum of two million(2,000,000)
common shares in the capital of the Licensee (“Consideration Shares”), which
Consideration Shares shall be issued in equal amounts to the above named
designees, in accordance with clause 8.2.




8.2

The Consideration Shares shall be issued and allotted as follows:

Within 20 days of the Effective Date, the Licensee shall deliver to the Licensor
:





4










--------------------------------------------------------------------------------




(a)   a share certificate evidencing the Consideration Shares  issued in the
name of Licensor and a directors’ resolutions approving the issuance and
allotment of the Consideration Shares to the Licensor or its nominee or such
other approvals as may be necessary to effect such issuance;







8.3

The Licensor agrees that it will not offer, sell, contract to sell or otherwise
dispose of any shares of Licensee’s common stock received by reason of this
Agreement until January 1, 2008 and thereafter it shall not sell any greater
number of shares of such common stock in any calendar month that exceeds 5% of
the average daily trading volume for the 30 trading days immediately preceding
the sale of such stock.










9 .

INFRINGEMENT




.

If either Party shall become aware of any infringement or threatened
infringement of any of the rights licensed hereunder, it shall immediately
notify the other Party and before the commencement of any proceedings in
relation thereto the Parties shall consult each other as to the action to be
taken.







10.

TERMINATION




10.1

If Licensee shall:-




(a)

suffer an order for the winding up or liquidation, or have an administration
order placed on it; or




   

(b)

suffer a receiver to be appointed over any of its assets; or




(c)

commit any breach of this Agreement on its part contained herein and shall fail
to remedy such breach within 30 days after written notice thereof from the
Licensor specifying the nature of the breach




then and in any such case the Licensor shall be entitled at any time thereafter
to terminate this Agreement forthwith by serving notice in writing upon the
Licensee to that effect.




10.2

If Licensor shall:




(a)

suffer an order for the winding up or liquidation, or have an administration
order placed on it;

(b)

suffer a receiver to be appointed over any of its assets; or





5










--------------------------------------------------------------------------------

(c)

commit any breach of this Agreement on its part contained herein and shall fail
to remedy such breach within 30 days after written notice thereof from the
Licensee specifying the nature of the breach




then Licensee may continue use of the IPTV Platform Technology throughout the
remainder of the term of this Agreement.







11.

MISCELLANEOUS




11.1

Waiver. Any waiver (whether express or implied) by any Party of any breach of
any of the terms or conditions of this Agreement by the other Party shall not
prejudice any remedy of the waiving Party in respect of any continuing or other
breach of the terms or conditions hereof.




11.2

Assignability.  The rights and benefits of any provision of this Agreement shall
not be assigned by any Party without the prior written consent of the other.




11.3

Notices. Any notice or written communication provided for in this Agreement by
either Party to the other, including but not limited to any and all offers,
agenda for meetings, writings, or notices to be given hereunder, shall be made
in English by facsimile, or by courier service delivered letter, promptly
transmitted or addressed to the appropriate Party.  The date of receipt of a
notice or communication hereunder shall be deemed to be seven (7) days after the
letter is given to the courier service in the case of a courier service
delivered letter and two (2) working days after dispatch of a facsimile if
evidenced by a transmission report.  All notices and communications shall be
sent to the appropriate address set forth below, until the same is changed by
notice given in writing to the other Party.







11.4

Further Assurances. The Parties shall do all things necessary including
executing all further documents as may be required for the purposes of giving
effect to or facilitating the giving of effect to any of the provisions of this
Agreement.




11.5

Entire Agreement. This Agreement including the Appendices hereto constitute the
entire and only understanding between the Parties concerning the subject matter
hereof and any previous or contemporaneous understandings or agreements oral or
written between the Parties are deemed to be cancelled and superseded hereby.




11.6

Severability. If any part of this Agreement shall be declared void or
unenforceable by any Court or body of competent jurisdiction such part shall be
deemed severable from the remainder of this Agreement which shall continue in





6










--------------------------------------------------------------------------------

all other respects valid and enforceable. The Parties mutually agree to
co-operate in revising this Agreement as may be necessary to meet the
requirements of law and to substitute for an invalid Clause another to the same
end and purpose insofar as legally permitted




12

GOVERNING LAW AND DISPUTE RESOLUTION




12.1

In the event any dispute arises in connection with the interpretation or
implementation of this Agreement, the Parties shall attempt in the first
instance to resolve such dispute through friendly consultations.  If the dispute
is not resolved in this manner within sixty (60) days after the date on which
one Party has served written notice on the other Party for the commencement of
consultations, then either Party may refer the dispute to arbitration in
accordance with the provisions of this clause 12.




12.2

This Agreement shall be construed, interpreted and applied in accordance with,
and shall be governed by, the laws applicable in Hong Kong.

















































































































7










--------------------------------------------------------------------------------




























AS WITNESS the hands of the Parties hereto the day and year first before
written.




Broadvision Global Limited

Signed by /s/  Bruno Wu                      

Bruno Wu, President

for and on behalf of  Broadvision Global Limited
                                

in the presence of

/s/ Chaucey Shey               

Chaucey Shey, Witness




Broadcast International Inc.

Signed by /s/ Rodney Tiede                

Rodney M. Tiede, President

for and on behalf of Broadcast International Inc.         

in the presence of

/s/ Reed L. Benson       

Reed L. Benson, Witness











8








